Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, and 17-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term or phrase “very rapidly and intensely” or “intense” in claims 10 and 17 – 35 is a relative term which renders the claim indefinite. The term “very rapidly and intensely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 17 - 27 and 29 - 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110269875(US’875), evidenced by “Sodium Hydroxide for pH Neutralization” to Digital analysis corporation.
Regarding claim 10, 19 - 20, and 24, US’875 discloses a process of making the preparation of a hardening accelerator composition by reaction of a water-soluble calcium compound with a water-soluble silicate compound, the reaction of the water-soluble calcium compound with the water-soluble silicate compound being carried out in the presence of an aqueous solution which contains a water-soluble comb polymer suitable as a plasticizer for hydraulic binders (claim 1). The reaction can be conducted under a mixed flow reactor or into a plug flow reactor ([0029]). The calcium compound is present as calcium chloride and/or calcium nitrate ([0039]). US’875 discloses that in a first step, the water-soluble calcium compound is mixed with the aqueous solution which contains a water-soluble comb polymer suitable as a plasticizer for hydraulic binders, so that a mixture preferably present as a solution is obtained, to which the water-soluble silicate compound is added in a subsequent second step. The water-soluble silicate compound of the second step can also contain the water-soluble comb polymer suitable as a plasticizer for hydraulic binders ([0018]). US’875 discloses that in a preferred embodiment the process is characterized in that the addition of the water-soluble calcium compound and of the water-soluble silicate compound to the aqueous solution containing a water-soluble comb polymer suitable as a plasticizer for hydraulic binders is carried out in a cyclic semi-batch process with a first and a second reactor in series, the second reactor containing initially an aqueous solution of a water-soluble comb polymer suitable as plasticizer for hydraulic binders, the first reactor being fed with the solution of the water-soluble silicate compound, the solution of the water-soluble calcium compound and with the contents of the second reactor and the outflow of the first reactor being added to the second reactor or characterized in that said addition is carried out in a continuous process in which the water-soluble calcium compound, the water-soluble silicate compound and the aqueous solution which contains a water-soluble comb polymer suitable as a plasticizer for hydraulic binders are mixed in the first reactor and the resulting outflow is fed into a mixed flow reactor or into a plug flow reactor([0029]). The components are used in the following ratios: i) 0.01 to 75% by weight of water-soluble calcium compound, ii) 0.01 to 75% by weight of water-soluble silicate compound, iii) 0.001 to 60% by weight of water-soluble comb polymer suitable as a plasticizer for hydraulic binders, iv) 24 to 99% by weight of water (claim 7). Thus, it is reasonable to expected that unreacted calcium nitrate can be at least over 5 wt% of the reaction mixture composition when calcium nitrate is used at a high amount such as up to 75% (read on (a) step).
 US’875 discloses that in order to obtain a better shelf life and better product properties, it is advantageous to treat the reaction solutions with basic compounds (read  on the  step(c ). It is therefore to be regarded as being preferred to react the reaction mixture after the end of the reaction with a basic sodium, potassium, ammonium or calcium compound. Sodium hydroxide, potassium hydroxide, ammonium hydroxide or calcium hydroxide has proved to be particularly expedient here, it being regarded as being preferred to neutralize the reaction mixture ([0134]). “Sodium hydroxide for pH neutralization” to Digital Analysis Corporation discloses that it is known in the art that sodium Hydroxide (NaOH is the most widely used alkaline neutralizing chemical in use in industry today. Sodium hydroxide is easy to handle, inexpensive, and very effective for the neutralization of strong or weak acids. NaOH is available in concentrations of up to 50%, which is the most commonly used concentration. It is known in the art that   water is the most commonly used solvent for sodium hydroxide.  Thus, it is within the  skill  of  the  ordinary  skill  in the  art  to  use  up  to  50%  NaOH  aqueous solution (read  on the step (b))  to react  the  reaction  mixture  containing  extra  calcium  nitrate  to  obtain the  desired  accelerator.  
US’875 discloses that the hardening accelerator composition obtained is dried, preferably by a spray drying process. The drying method is not especially limited ([0145]). Thus, it is read on the step(d). At the same time, US’875 discloses that after the addition of the reactants, the suspension is collected and stored ([0223]).
Although the prior art is silent that t the rapid and intense mixing of the solution A and the solution B takes place continuously and a mixing time is below 1 minute, the prior art teaches making an accelerator composition and the reaction is conducted under a reactor equipped with a stirrer and the pressure is about 1-5 bar. It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)
Although US’875 discloses reaction between the aqueous sodium hydroxide and aqueous calcium nitrate set forth above, it is silent about calcium hydroxide nanoparticle formation. However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 25 and 29 - 30, it is well held that changes in sequence of adding ingredients or election of any order of mixing ingredients is prima facie obvious. See MPEP 2144.04 IV C, Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) and In re Gibson, 39 F.2d975, 5 USPQ 230 (CCPA 1930). Although the prior art is silent about the mixing time, the prior art teaches making an accelerator composition and it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)
Regarding claim 17, US’875 discloses in [0053 - 0058] that comb polymers have relatively long side chains (having a molecular weight of in each case at least 200 g/mol, particularly preferable at least 400 g/mol) on a linear main chain at more or less regular intervals. The lengths of these side chains are frequently approximately equal but may also differ greatly from each other (for example when polyether macromonomers having side chains of different length are incorporated in the form of polymerized units). Such polymers can be obtained for example by a radical polymerization of acid monomers and polyether macromonomers. Esterification and/or amidation of poly(meth)acrylic acid and similar (co)polymers like for example acrylic/maleic acid copolymers with suitable monohydroxy functional, respectively monoamino functional poly alkylene glycols, preferably alkyl polyethylene glycols is an alternative route to such comb polymers. Comb polymers obtainable by esterification and/or amidation of poly(meth)acrylic acid are for example described in EP1138697B1(see EP1138697B, [0011-0014,0021-0032,0045]).
Regarding claim 18, US’875 discloses the reaction between the sodium hydroxide and calcium nitrate set forth above. Although it is silent about the ratio of the alkali salt based on the calcium hydroxide, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 19 - 20, US’875 discloses that the calcium compound is present as calcium chloride and/or calcium nitrate. Advantage of these calcium compounds is their good solubility in water, low price and good availability ([0039]).
Regrading claims 21-22, US’875 discloses that components are used in the following ratios: i) 0.01 to 75% by weight of water-soluble calcium compound, ii) 0.01 to 75% by weight of water-soluble silicate compound, iii) 0.001 to 60% by weight of water-soluble comb polymer suitable as a plasticizer for hydraulic binders, iv) 24 to 99% by weight of water (claim 7). Thus, it is reasonable to expected that unreacted calcium nitrate can be over 5 wt% of the reaction mixture composition when calcium nitrate is used in a high amount such as up to 75%.
Regrading claims 23 -24, US’875 discloses that in order to obtain a better shelf life and better product properties, it is advantageous to treat the reaction solutions with basic compounds. It is therefore to be regarded as being preferred to react the reaction mixture after the end of the reaction with a basic sodium, potassium, ammonium or calcium compound. Sodium hydroxide, potassium hydroxide, ammonium hydroxide or calcium hydroxide has proved to be particularly expedient here, it being regarded as being preferred to neutralize the reaction mixture ([0134]). “Sodium hydroxide for  pH  neutralization”  to  Digital  Analysis Corporation discloses that it is known in the art that sodium Hydroxide (NaOH is the most widely used alkaline neutralizing chemical in use in industry today. Sodium hydroxide is easy to handle, inexpensive, and very effective for the neutralization of strong or weak acids. NaOH is available in concentrations of up to 50%, which is the most commonly used concentration. It is known in the art that   water is a well known solvent for NaOH.
Regarding claim 26, US’875 discloses the reaction of sodium hydroxide and the  calcium  nitrate. It is preferable that the pH value is higher than 8 at the end of the synthesis, preferably in a range between 8 and 13.5([0022]). The pH of the prior art product is read on the pH of the instant  application composition,  thus,  it  is  reasonable  to  expect  that the  mole  ratio of sodium  hydroxide used  in the  prior  art  is  read  on the  claimed  range. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 27, US’875 discloses that in a preferred embodiment the process is characterized in that the addition of the water-soluble calcium compound and of the water-soluble silicate compound to the aqueous solution containing a water-soluble comb polymer suitable as a plasticizer for hydraulic binders is carried out in a cyclic semi-batch process with a first and a second reactor in series, the second reactor containing initially an aqueous solution of a water-soluble comb polymer suitable as plasticizer for hydraulic binders, the first reactor being fed with the solution of the water-soluble silicate compound, the solution of the water-soluble calcium compound and with the contents of the second reactor and the outflow of the first reactor being added to the second reactor or characterized in that said addition is carried out in a continuous process in which the water-soluble calcium compound, the water-soluble silicate compound and the aqueous solution which contains a water-soluble comb polymer suitable as a plasticizer for hydraulic binders are mixed in the first reactor and the resulting outflow is fed into a mixed flow reactor or into a plug flow reactor([0029]).
Regarding claim 31, US’875 discloses that the hardening accelerator composition obtained according to any of the above-mentioned embodiments is dried, preferably by a spray drying process. The drying method is not especially limited ([0145]).
Regarding claim 32, US’875 discloses that the methods known to the person skilled in the art, such as dialysis, ultrafiltration or the use of an ion exchanger, are suitable for separating off the catalyst (read on auxiliaries) ([0137]).
Regarding claim 33, US’875 discloses that the process can be carried out at different pressures, preferably in a range of 1 to 5 bars ([0021]).
Regarding claim 34, US’875 discloses that the process can be carried out at different pressures, preferably in a range of 1 to 5 bars ([0021]). US’875 discloses that the process can be carried in a cyclic semi-batch process or carried out in a continuous process with reactor equipped with a stirrer ([0029]and [0223]). 
Regarding claim 35, US’875 discloses that the process can be carried out at different pressures, preferably in a range of 1 to 5 bars ([0021]). US’875 discloses that the process can be carried in a cyclic semi-batch process or carried out in a continuous process with reactor equipped with a stirrer ([0029]and [0223]). It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20110269875(US’875) as applied to claim 10 above, and further in view of US6428764B1.
Regarding claim 28, US’875 discloses the method set forth above. But it is silent about using a pump. However, US’764 discloses that it is known in the art that reactant is pumped into a reactor such as plug flow reactor (example 5).
Thus, it would have been obvious to one of ordinary skill in the art to use a pump with the reactor motivated by the fact that US’764 discloses that it is known in the art that slurry is pumped into a plug flow reaction to carry out the reaction. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
    I.  Rejection Under 35 U.S.C. §112(b) 
The applicant argues that claim 10 is amended to recite, "the rapid and intense mixing of the solution A and the solution B takes place continuously and a mixing time is below 1 minute" in order to obviate the rejection. Indeed, this amendment defines the rapid and intense mixing as being continuous mixing for a time period of less than 1 minute. 
The Examiner respectfully submits that the term or phrase “very rapidly and intensely” or “intense” in claims 10 and 17 – 35 is a relative term which renders the claim indefinite. The term “very rapidly and intensely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
II.   Rejections Under 35 U.S.C. §103 
The applicant argues that:  US'875 mentions a possible use of sodium hydroxide on two occasions. First, in paragraph [0045], it is mentioned that in case neutral or acid calcium compounds are used, a suitable base may preferably be used (e.g., sodium hydroxide) to adjust the pH to higher than 8. In this paragraph it is not explained how the sodium hydroxide should be added. Importantly, it is not disclosed that sodium hydroxide should be mixed with the calcium compound or solutions thereof by means of rapid and intense mixing. Thus, even if persons skilled in the art would have used sodium hydroxide (or any other of the bases disclosed in US '875) to adjust the pH of a solution of neutral or acidic calcium salt to higher than 8 prior to reaction with a silicate, they would have had no reason to mix the sodium hydroxide and calcium compound or solutions thereof by means of rapid and intense mixing. Indeed, as is well known in the art, such pH adjustment is typically done without high-speed mixing. See, e.g., Digital Analysis Corporation, "pH Adjustment - A primer," available at http://www.phadjustment.com/pH.html ("pH Adjustment NPL"), which is the same site relied upon by the Office Action (copy enclosed). 
The Examiner respectfully submits that US’875 discloses that the process can be carried out at different pressures, preferably in a range of 1 to 5 bars ([0021]). US’875 discloses that the process can be carried in a cyclic semi-batch process or carried out in a continuous process with reactor equipped with a stirrer ([0029]and [0223]). According to the instant application that the pressure and a resulting velocity of the solution A and the solution B on introduction into the reaction vessel or continuous reactor produces the rapid and intense mix. It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., high-speed mixing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that in paragraph [0134] of US '875, it is disclosed that the reaction mixture after the end of reaction preferably is treated with, for example, sodium hydroxide to neutralize the reaction mixture. The reaction within US'875 is the reaction of calcium compound with silicate compound. This paragraph also does not disclose that sodium hydroxide should be mixed with the reaction mixture by means of rapid and intense mixing. As discussed above, and evidenced by the enclosed pH Adjustment NPL, neutralization reactions are most typically carried out without high-speed mixing. Thus, persons skilled in the art would have no reason to perform the neutralization reaction mentioned by US '875 by means of rapid and intense mixing. 
The Examiner respectfully submits that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. The Examiner respectfully submits that the prior art  discloses that the components are used in the following ratios: i) 0.01 to 75% by weight of water-soluble calcium compound, ii) 0.01 to 75% by weight of water-soluble silicate compound. Thus  the calcium  compound  can  be  up  to  75 wt%  Thus, there  is calcium compound  exists  when  the  sodium  hydroxide  is introduced  into  the  reactor equipped with stirrer. The Examiner respectfully submits that US’875 discloses that the process can be carried out at different pressures, preferably in a range of 1 to 5 bars ([0021]). US’875 discloses that the process can be carried in a cyclic semi-batch process or carried out in a continuous process with reactor equipped with a stirrer ([0029]and [0223]). According to the instant application that the pressure and a resulting velocity of the solution A and the solution B on introduction into the reaction vessel or continuous reactor produces the rapid and intense mix. It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., high-speed mixing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 The applicant argues that  in the examples section, US '875 does not disclose any neutralization reactions, neither before nor after the reaction with the silicate compound. Thus, the US'875 does not teach or suggest rapid and intense mixing of sodium hydroxide with calcium compounds, as recited by claim 10. In fact, the skilled person having regard to the US'875 and general knowledge in the field would only foresee neutralization reactions before or after the reaction with standard stirring devices where mixing is not rapid and intense. 
The Examiner respectfully submits that  a reference is not limited to the teaching in its preferred embodiment (A reference is good not only for what it teaches but also for what one of ordinary skill might reasonably infer from the teachings. In re Opprecht 12 USPQ 2d 1235, 1236 (CAFC 1989); In re Bode USPQ 12; In re Lamberti 192 USPQ 278; In re Bozek 163 USPQ 545, 549 (CCPA 1969); In re Van Mater 144 USPQ 421; In re Jacoby 135 USPQ 317; In re LeGrice 133 USPQ 365; In re Preda 159 USPQ 342 (CCPA 1968). In addition, "A reference can be used for all it realistically teaches and is not limited to the disclosure in its preferred embodiments" See In re Van Marter, 144 USPQ 421).
The  applicant argues that the Office Action fails to establish that the speed and intensity of the mixing of reactants in a neutralization reaction are result-effective variables. Indeed, there is no discussion in US '875 or the Sodium Hydroxide NPL regarding reaction speed or intensity of the neutralization reaction, let alone to perform the reaction rapidly and intensely. The applicant argues  that  claim 10 would not have been obvious over US '875 and the Sodium Hydroxide NPL. 
The Examiner respectfully submits that The Examiner respectfully submits that US’875 discloses that the process can be carried out at different pressures, preferably in a range of 1 to 5 bars ([0021]). US’875 discloses that the process can be carried in a cyclic semi-batch process or carried out in a continuous process with reactor equipped with a stirrer ([0029]and [0223]). According to the instant application that the pressure and a resulting velocity of the solution A and the solution B on introduction into the reaction vessel or continuous reactor produces the rapid and intense mix. It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).
The applicant argues that claim 10 is amended to recite the subject matter of claim 16, namely "wherein the suspension includes calcium hydroxide in the form of nanoparticles having a particle size D90 of below 800 nm, measured by dynamic light scattering with photon cross-correlation spectroscopy." Applicant respectfully traverses the rejection of claim 16. Standard stirring of sodium hydroxide with calcium nitrate in aqueous solution (i.e., not particularly rapid and intense) does not lead to the formation of calcium hydroxide nanoparticles. This is evidenced by the example "Production of suspension S4" in the instant application. See original application, page 23, lines 1-11. Therein, solutions of calcium nitrate and sodium hydroxide were mixed and stirred with a propeller stirrer, which is not rapid and intense. As shown in Table 1 on page 24 of the original application, Example Ref. 4 (using suspension S4) produced calcium hydroxide with a particle size D501 of 2.9 microns. On the other hand, in Example 1 using suspension S5, where fast and intense mixing was used, calcium hydroxide with a particle size D50 and D90 in the nanometer range was obtained. See id. at page 23, lines 13-18 ("Production of suspension S5") and Table 1. Consequently, the examples in the present application demonstrate that the method of US '875, which does not use fast and intense mixing like Example Ref. 4, cannot lead to the formation of calcium hydroxide with a particle size D90 of below 800 nm, as recited by amended claim 10. None of the remaining applied references cures this deficiency of US '875 with respect to amended claim 10. 
The examiner respectfully submits that US’875 discloses that the process can be carried out at different pressures, preferably in a range of 1 to 5 bars ([0021]). US’875 discloses that the process can be carried in a cyclic semi-batch process or carried out in a continuous process with reactor equipped with a stirrer ([0029]and [0223]). According to the instant application that the pressure and a resulting velocity of the solution A and the solution B on introduction into the reaction vessel or continuous reactor produces the rapid and intense mix. It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) Although US’875 discloses reaction between the aqueous sodium hydroxide and aqueous calcium nitrate set forth above, it is silent about calcium hydroxide nanoparticle formation. However, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The  applicant  argues  the  unexpected  result  of  the  instant  application .  The  Examiner  respectfully  submits  that   the  applicant  must  compare  the  instant  application  with  the  closest  art.  Evidence of unexpected results must be commensurate in scope with the subject matter claimed.  In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range.  In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Further more any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merk & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731